Case 19-14264   Doc 10-2   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                              Mortgage Page 1 of 15
Case 19-14264   Doc 10-2   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                              Mortgage Page 2 of 15
Case 19-14264   Doc 10-2   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                              Mortgage Page 3 of 15
Case 19-14264   Doc 10-2   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                              Mortgage Page 4 of 15
Case 19-14264   Doc 10-2   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                              Mortgage Page 5 of 15
Case 19-14264   Doc 10-2   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                              Mortgage Page 6 of 15
Case 19-14264   Doc 10-2   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                              Mortgage Page 7 of 15
Case 19-14264   Doc 10-2   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                              Mortgage Page 8 of 15
Case 19-14264   Doc 10-2   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                              Mortgage Page 9 of 15
Case 19-14264   Doc 10-2   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                             Mortgage Page 10 of 15
Case 19-14264   Doc 10-2   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                             Mortgage Page 11 of 15
Case 19-14264   Doc 10-2   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                             Mortgage Page 12 of 15
Case 19-14264   Doc 10-2   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                             Mortgage Page 13 of 15
Case 19-14264   Doc 10-2   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                             Mortgage Page 14 of 15
Case 19-14264   Doc 10-2   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                             Mortgage Page 15 of 15
